Citation Nr: 1527436	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 10, 2010, for the award of service connection for Ehlers Danlos Syndrome (EDS) with multiple joint involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1992 to July 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for Ehlers Danlos Syndrome (EDS) with multiple joint involvement and assigned an initial 100 percent disability rating, effective June 10, 2010.  As set forth above, the appellant's claim was transferred to the jurisdiction of the RO in Seattle, Washington.  


FINDING OF FACT

The appellant's claim of service connection for Ehlers Danlos Syndrome (EDS) was received by VA on June 10, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 2010, for the award of service connection for EDS with multiple joint involvement have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In an October 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim of service connection for EDS and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), including information as to how VA establishes an effective date.  

The issue adjudicated herein stems from an appeal of the effective date assigned following an award of service connection.  Under these circumstances, VCAA notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under these circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of her notice of disagreement, the appellant was appropriately notified of the pertinent criteria regarding the issue of entitlement to an earlier effective date.  The Board notes that neither the appellant nor her representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Neither the appellant nor her representative has argued otherwise.  The appellant's service treatment records are on file, as are all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The appellant has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  Additionally, the Board finds that a VA medical examination is not necessary, given the nature of the issue being adjudicated.  38 C.F.R. § 3.159(c) (4) (2014).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, neither the appellant nor her representative has argued otherwise.


Background

A review of the record shows that the appellant submitted an original application for VA compensation benefits in August 1995, seeking service connection for multiple disabilities, including a left ankle disability.

In connection with the claim, the appellant was scheduled for a VA medical examination, but she failed to report.  In an April 1996 rating decision, the RO denied the claims.  The appellant was notified of the RO's determination and her appellate rights in an April 1996 letter; however, she did not appeal, and new and material evidence received in the following year.  

In August 2002, the appellant submitted a request to reopen her previously denied claim of service connection for left ankle disability.  During the following month, she submitted additional claims, alleging that, as a result of sustaining a left ankle injury in service, she had also developed secondary disabilities, including a hip disability.  

In support of her claim, the appellant submitted a November 2002 letter from a private chiropractor who indicated that the appellant had presented to his office in September 2002 with complaints of hip, knee, ankle, low back and neck pain.  The chiropractor indicated that he had been treating the appellant for hip bursitis, as well as ankle, knee, and sacroiliac dysfunction.  He indicated that these disabilities were the result of compensatory changes which had occurred because of an in-service ankle injury that had eventually required surgery in January 2002.  

Based on this evidence, in an August 2003 rating decision, the RO granted service connection for left ankle instability, status post surgery effective August 19, 2002, which was the date of receipt of her claim to reopen.  The RO assigned an initial 10 percent disability rating, effective August 19, 2002; a temporary 100 percent disability rating for surgical treatment necessitating convalescence, effective March 24, 2003; and a 20 percent disability rating, effective September 1, 2003.  In addition, the RO granted service connection for a tender scar of the left ankle and assigned an initial 10 percent rating, effective September 1, 2003.  

Thereafter, in a September 2003 rating decision, the RO granted service connection for bilateral hip bursitis, bilateral retropatellar pain syndrome, and low back strain.  The RO assigned initial noncompensable ratings for the appellant's right and left hip and knee disabilities and an initial 10 percent rating for her low back disability.  

In May 2005, the appellant submitted a claim for an increased rating for her service-connected bilateral hip disabilities.  In a June 2006 rating decision, the RO granted 10 percent ratings for the appellant's service-connected right and left hip bursitis, effective April 8, 2003.  As a result, the appellant's combined disability rating was 100 percent from March 24, 2003, and 40 percent from September 1, 2003.  

On February 17, 2010, the RO received the appellant's claim for an increased rating for her service-connected left ankle, bilateral knee, low back, and bilateral hip disabilities.  She indicated that she had been receiving treatment for her disabilities as a dependent at a military medical facility.  There was no mention of EDS in her claim, despite her listing of other disabilities (i.e. left ankle instability, low back strain, bilateral bursitis of the hips, and bilateral knee retropatellar pain syndrome).

In support of her claim, the RO obtained clinical records from a military medical facility dated from January 2006.  In pertinent part, these records show that the appellant was treated for multiple medical conditions from January 2006, including chronic pain syndrome.  In September 2007, the appellant reported that she had been diagnosed as having EDS, type III.  

In pertinent part, VA clinical records received in support of the appellant's claim show that the appellant called the VA clinic to advise that she had been diagnosed as having EDS in December 2007, but was not having any new foot or ankle problems.  

In connection with her claims for an increased rating for her service-connected left ankle, bilateral knee, low back, and bilateral hip disabilities, the appellant underwent a VA medical examination in March 2010.  At that time, she reported that she had been diagnosed as having EDS.  After examining the appellant, the examiner diagnosed status post left ankle surgery with residual instability.  The examiner also diagnosed bilateral hip bursitis, secondary to EDS.  Finally, the examiner indicated that the previous diagnosis of bilateral knee retropatellar pain syndrome was changed to EDS and that the previous diagnosis of low back strain was changed to mild degenerative disc disease with abnormally increased flexibility secondary to EDS.  

On June 10, 2010, the RO received a statement from the appellant indicating that, she had been diagnosed as having EDS in March 2007, which is a congenital disorder characterized by defective connective tissue resulting in unstable joints as well as other manifestations.  The appellant indicated that, although she could not hold the military accountable for the "internal issues" caused by her EDS, the damage she sustained to her joints from her military duties had rendered her unable to seek employment.  The RO accepted her statement as a claim of service connection for EDS and a total rating based on individual unemployability due to service-connected disability (TDIU).  

In support of her claim, the appellant thereafter submitted a March 2007 private clinical record indicating that she had been referred to the Medical Genetics clinic by her primary care physician concerning the possibility that she had a form of hypermobility or EDS.  The diagnosis was hypermobility, probably familial, cannot exclude hypermobile form of EDS.  

In a December 2010 letter, the appellant's treating physician at a military medical facility indicated that he followed the appellant for multiple medical conditions, including EDS Type III, which had been diagnosed in March 2007.  He indicated that the appellant's condition would not allow for gainful employment.  

In January 2011, the appellant submitted a formal application for a total rating based on individual unemployability due to service-connected disability (TDIU), stating that she was unable to work due to EDS, a low back disability, and bilateral ankle, knee, and hip disabilities.  

In May 2011, an independent medical examiner indicated that she had reviewed the record and noted that, in March 2007, the appellant had been diagnosed as having EDS, a genetic disorder.  She noted that, although the appellant had not exhibited clear signs and symptoms typical of EDS in service, her recurrent left ankle sprain in service, as well as subsequent knee, back, and hip problems were at least as likely as not initial manifestations of EDS.  The examiner further explained that EDS was a genetic disorder and opined that the appellant's condition had not been aggravated during service beyond its natural progression.  

Despite the examiner's opinion, in an August 2011 rating decision, the RO granted service connection for EDS and assigned an initial 100 percent disability rating, effective June 10, 2010, which was the date of receipt of her claim of service connection for that disability.  The RO rated the appellant's EDS by analogy to rheumatoid arthritis and assigned the initial 100 percent disability rating pursuant to the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5002.  These rating criteria provide for a 100 percent rating for constitutional manifestations associated with active joint involvement, totally incapacitating.  Notes following Diagnostic Code 5002 provide that residuals such as limitation of motion or ankylosis may be rated under the appropriate diagnostic codes for the specific joints involved, but that ratings for the active process may not be combined with the residual ratings for limitation of motion.  Rather, the higher rating is to be assigned.  

In accordance with these rating criteria, also in the August 2011 rating decision, the RO denied a rating in excess of 10 percent for low back strain, ratings in excess of 10 percent for right and left hip bursitis, compensable ratings for right and left knee retropatellar pain syndrome, and a rating in excess of 20 percent for the appellant's service-connected left ankle disability, for the period prior to June 10, 2010.  In a subsequent May 2015 rating decision, the RO assigned a total rating based on individual unemployability due to service-connected disability (TDIU) for the period from February 17, 2010, which was the date of receipt of the appellant's claim for increased ratings for her service-connected orthopedic disabilities, to June 10, 2010, after which a 100 percent schedular rating for EDS was assigned pursuant to Diagnostic Code 5002.  

The appellant has only appealed the effective date assigned by the RO for the award of service connection for EDS.  In her August 2012 notice of disagreement, the appellant argued that an effective date in March 2007 was warranted, as she had been diagnosed as having EDS at that time.  On her March 2013 substantive appeal, the appellant argued that she should be assigned an effective date of March 1, 2006, which was the effective date chosen by the SSA as the effective date of her disability.  

In support of the appellant's appeal, the RO obtained records from the Social Security Administration showing that the appellant had filed an application for disability benefits in August 2007, alleging disability to due to multiple conditions, including EDS, residuals on an ankle fusion, and osteoarthritis.  These records show that, in a September 2012 decision, an Administrative Law Judge (ALJ) determined that although the appellant had the capacity to perform the full range of sedentary work, considering her age, education, and work experience, there were no available jobs in the national economy that she could perform.  Thus, the ALJ determined that the appellant was disabled within the meaning of the Social Security Act since March 1, 2006, when she last engaged in substantial gainful activity.  

Medical records used by SSA in reaching its determination were also provided to VA.  In pertinent part, these records included clinical records from a military medical facility showing that the appellant had been diagnosed as having EDS or hypermobility in March 2007.  


Applicable Law

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.  

A specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In such cases, the date of the outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, the RO has assigned an effective date of June 10, 2010, corresponding to the date of receipt of the appellant's claim of service connection for EDS.  The appellant has pointed to no earlier claim, formal or informal, and a review of the claims file reveals no communication which could be construed as a claim of service connection for EDS prior to June 10, 2010.  See 38 C.F.R. § 3.151, 3.155.  Indeed, the Veteran was not diagnosed with EDS until March 2007, and despite filing a claim for other disabilities in February 2010, the appellant did not list or reference EDS in that earlier submission.

The Board has considered the appellant's contentions to the effect that her EDS was diagnosed in March 2007 and that she is therefore entitled to an effective date corresponding to the date of diagnosis.  As set forth above, the record on appeal does contain private, military, and VA clinical records dated prior to June 10, 2010, noting that the appellant was diagnosed as having EDS in March 2007.  Although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances, that regulation is not applicable to original service connection claims, as is the case here.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that medical evidence did not constitute an informal original claim under section 3.155(a) for secondary service connection for a psychiatric condition, because "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection . . . for the psychiatric condition.").

Because the appellant was service-connected for various orthopedic disabilities prior to June 10, 2010, the Board has also considered whether medical records dated prior to June 10, 2010, suggesting that the appellant's service-connected orthopedic disabilities may be secondary to EDS, could be considered as an informal claim.  As the Court held in MacPhee, however, the appellant's "assertion that the VA must give a sympathetic reading to a veteran's claim by determining all potential claims raised by the evidence is unhelpful to his cause."  MacPhee, 459 F.3d at 1327.  The Court explained that, even if medical reports are read as suggesting a nexus between a current disability and service or service-connected disability, the reports themselves cannot be considered an informal claim of service connection for that disability as section 3.157 allows such consideration only when such report relates to examination or treatment of a presently service-connected disability.  Id; see also Adjudication Procedure Manual Rewrite: M21-MR, Part III, Subpart ii, Chapter 2, Section D "Claims Based on Reports of Examination or Hospitalization" (2004) (stating "Note:  A notice of hospitalization may not suffice as an informal claim if a veteran that is [service connected] for one disability is hospitalized for a different disability for which service connection has not been granted.").  

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim.  In this case, the appellant's claim of service connection for EDS was received by VA on June 10, 2010, which is the effective date currently assigned.  For the reasons discussed above, there is no basis for an effective date earlier than June 10, 2010, for the award of service connection for EDS.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


ORDER

Entitlement to an effective date earlier than June 10, 2010, for the award of service connection for Ehlers Danlos Syndrome (EDS) with multiple joint involvement is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


